Citation Nr: 0706216	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic gastrointestinal condition to 
include gastroenteritis and irritable bowel syndrome (claimed 
as secondary to the veteran's service connected thyroid 
condition), and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 through 
February 1980.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the veteran submitted additional 
evidence to the Board in the form of a statement and attached 
medical records.  While regional office consideration was not 
waived, the evidence submitted is not pertinent to her claim 
for service connection for a gastro-intestinal condition.  


FINDINGS OF FACT

1.  An unappealed rating decision in May 2001 denied service 
connection for a chronic gastrointestinal disability.

2.  Evidence received since the May 2001 rating decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran is service connected for left 
hemithyroidectomy. 

4.  The veteran's gastrointestinal condition is related to 
her service-connected residuals of a left hemithyroidectomy. 




CONCLUSION OF LAW

1.  New and material evidence has been received and the claim 
for service connection for a chronic gastrointestinal 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  A chronic gastrointestinal condition is secondary to the 
veteran's service-connected left hemithyroidectomy.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001); 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  The old 
38 C.F.R. § 3.156 regulations applies as the veteran file her 
claim prior to August 29, 2001.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. §  3.310 (2006).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action, or heart sounds, any urinary findings of cases, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  


History and Analysis

The Claim to Reopen:

By a rating decision of January 1983, the RO denied the 
veteran's claim for entitlement to service connection for a 
chronic gastrointestinal disability.  The veteran did not 
appeal this decision.  In January 2001, and again in May 
2001, the veteran reopened her claim for service connection 
for a chronic gastrointestinal disability.  The RO denied 
service connection and the veteran did not appeal.  
Therefore, the May 2001 decision is the last final decision.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the May 2001 final 
decision included the veteran's service medical records, and 
three general VA examinations, VA treatment records dated 
June 1980 through May 1989, private medical records, an 
operative report dated October 2000 showing a diagnosis of 
left colonic diverticulosis, and unidentified private medical 
records dated April 1980 through August 1982, showing 
probable irritable bowel syndrome (IBS).  

On August 13, 2001, the veteran submitted a request to reopen 
her claim for entitlement to a chronic gastrointestinal 
disability.  The evidence submitted since the May 2001 final 
decision includes medical records from Fayetteville 
Gastroenterology Associates Carolina Rehabilitation Medicine 
and Associates, Regional Diabetes & Endocrine Center, and 
Cape Fear Valley Health System, VA outpatient treatment 
reports, medical opinions by Dr. J.R.J., attributing IBS to 
the thyroid condition, an April 2002 VA examination, and 
various articles regarding the veteran's condition.  This 
evidence included a confirmed diagnosis of irritable bowel 
syndrome, and an opinion attributing the veteran's 
gastrointestinal problems to her thyroid problems.  These 
records were not available to the RO prior to their May 2001 
decision and the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a chronic gastrointestinal condition 
to include gastroenteritis and irritable bowel syndrome.  
38 C.F.R. § 3.156(a).

De Novo Review:

The veteran's service medical records show complaints of 
stomach and abdomen pain during service.  A report of medical 
history upon entrance into service, dated October 1975 did 
not note a history of intestinal problems.  A physical 
examination of the same date did not note any abnormalities 
of the abdomen.  The veteran reported stomach aches in 
November and December of 1977, and complained of occasionally 
abdominal pain during a gynecological appointment in April 
1978.  A hospital discharge report, dated October 1979, 
indicated that the veteran was admitted for a left 
hemithyroidectomy. 

A general VA examination in June 1980 noted complaints of 
severe abdominal cramps from with some vomiting of liquid and 
passing of blood (with cramps) from the rectum for a period 
of 20 hours.  The examiner noted that the veteran reported 
the cramps to have been exceedingly severe.  She also 
reported intermittent abdominal swelling for some months with 
fluctuations of weight up to as much as 15 pounds in three or 
four weeks.  Rectal examination was normal, a sigmoidoscope 
was passed about 8 cm, and no disease was found, there was 
soft brown stool at the 8cm level.  The examiner noted a 
diagnosis of recent gastroenteritis with passage of blood.

VA medical records dated June 1980 through December 1980 
contained complaints of diarrhea and cramps across the lower 
abdomen not associated with her menses.  

A June 1982 general VA examination noted occasional stomach 
and intestinal cramps.  The examiner opined that while the 
veteran reported a multiplicity of pre- and post-left-hemi-
thyroidectomy problems, none of the stated problems bore any 
relationship to the thyroidectomy.  A June 1986 VA 
examination noted occasional intestinal cramps and diarrhea.  

An unidentified medical record dated August 1982 noted 
complaints of occasional cramps and indicated a barium enema 
study was unremarkable.  The examiner opined that the cramps 
were most likely due to irritable bowel syndrome.

VA outpatient reports dated December 1999 through July 2001 
recorded treatment for various medical conditions including, 
hypothyroidism, migraine headaches, diverticulosis and 
urinary frequency.  A Report dated January 2001 noted 
abdominal pain with exacerbation of diverticula, as well as 
noted that the veteran had a colonoscopy with the removal of 
two adenomas.

An October 2000 colonoscopy provided a diagnosis of left 
colonic diverticulosis, and noted that a rectosigmoid colon 
polyp was removed.

A July 2001 statement from Dr. J.R.J. indicated that the 
veteran had difficulty controlling her thyroid status which 
caused a change in her bowel pattern.  The physician also 
indicated that the veteran had left colonic diverticulosis 
that also aggravated her bowel pattern and caused left lower 
quadrant abdominal pain.  A consultation report dated October 
2000 noted a soft, nondistended abdomen with normoactive 
bowel sounds and no guarding.  A diagnosis of left lower 
quadrant abdominal pain with altered bowel pattern with 
occasional and intermittent rectal bleeding, and uterine 
fibroid with frequent urination was provided.  A July 2001 
consultation report noted a soft, nondistended abdomen with 
good bowel sounds and no visceromegaly.  The physician 
provided a diagnosis of probable IBS complicated by 
diverticulosis causing crampy spastic abdominal pain 
intermittently, and hypothyroidism.

The veteran was afforded a VA examination for a 
gastrointestinal condition in April 2002.  The examiner noted 
a history of irritable bowel syndrome for the past few years 
with alternating crampy abdominal pain, passage of flatus, 
and alternation of diarrhea with constipation.  The veteran 
reported that these symptoms appeared after her 1979 thyroid 
surgery.  The veteran reported three episodes of diarrhea per 
week, generally preceded by cramps.  Cramps could sometimes 
be severe enough to prevent a bowel movement.  Increased 
eructation and increase flatus was denied.  An October 2000 
colonoscopy found diverticulosis.  Examination of the abdomen 
revealed it to be soft and slightly obese, and there was no 
organomegaly, mass, or tenderness.  The examiner provided a 
diagnosis of irritable bowel syndrome.  The examiner also 
stated that he could find no connection between the 
hemithyroidectomy in 1979 and the development of irritable 
bowel syndrome.  In clarification letter dated August 2002, 
the examiner also stated that the veteran's thyroidectomy did 
not aggravate her irritable bowel syndrome.

A June 2002 ultrasound noted that the left ovary could not be 
visualized secondary to the bowel.

A January 2003 consultation report from Carolina 
Rehabilitation Medicine Associates, noted that the veteran 
denied any bowel of bladder dysfunction, but did note that 
the veteran complained of constipation.  Upon examination the 
abdomen was soft and nontender.

Letters from Dr. J.R.J., dated December 2002, and January 
2003, both indicate that the veteran was having difficulty 
controlling her thyroid status, which has affected her bowel, 
causing some change in her bowel pattern.  The doctor also 
stated that thyroid hormone or lack thereof has been 
associated with altered bowel movements to include diarrhea 
in excess of the hormone and constipation when the hormone is 
insufficient.  The doctor also noted that the veteran had 
colonic diverticulosis which also aggravated her bowel 
pattern, and caused her left lower quadrant abdominal pain.

VA medical records dated April 2003 through October 2004 
include diagnoses of irritable bowel syndrome, myofascial 
pain syndrome, diabetes insipidus, migraines, diverticulosis 
and hypothyroidism.  An April 2003 noted indicated complaints 
of lower abdomen cramps with constipation and provided a 
diagnosis of IBS.  Additionally, a rectal examination in 
April 2003 noted normal sphincter tone, no masses, no 
rectocolele, and stool was negative for occult blood.  A note 
dated April 2004 noted that upon examination, the abdomen was 
soft, non-distended, with no organomegaly or abnormal masses, 
and bowel sounds were present.  An assessment of stable IBS 
was provided.  

A November 2004 progress note from the Regional Diabetes and 
Endocrine Center noted the veteran's left thyroid lobecotmy 
in service, as well as her symptoms of constipation and 
muscle ache.  The report stated that the symptoms were the 
presenting symptoms of hypothyroidism for which she was 
referred to endocrinology.  The physician provided a 
diagnosis of post surgical hypothyroidism; status post left 
loecotmy for thyroid adenoma, not maximally suppressed.  The 
physician increased the veteran's medication to achieve 
maximum suppression and noted that it would improve her 
symptoms of constipation and muscle pain.  

VA treatment reports dated October 2004 through May 2005 
noted treatment for various, above-mentioned conditions.  An 
April 2005 note indicated no melena or hematochezia, no 
reflux symptoms or abdominal pain, and constipation improved 
with increase synthroid.
 
A July 2005 VA examination conducted in conjunction with a 
claim for an increased rating for her thyroid condition, 
noted that the veteran did have gastrointestinal symptoms 
since her thyroidectomy.  The examiner noted the symptoms 
were mainly irritable bowel symptoms of cramping and 
constipation that had improved with an adjustment to her 
thyroid medication - instead of daily severe constipation, it 
only occurred once a week.  The examiner provided a diagnosis 
of hypothyroidism related to partial thyroidectomy for benign 
adenoma, remote, and controlled with Synthroid.  

The Board finds that the evidence in the record supports a 
conclusion that it is at least as likely as not that the 
veteran's chronic gastrointestinal condition is secondary to 
her service-connected thyroid condition.  The service medical 
records note that the veteran has consistently complained of 
gastrointestinal symptoms since her thyroidectomy in 1979.  
These complaints are documented, beginning in the June 1980 
VA examination and are documented throughout the claims file.  
Additionally, the veteran's treating physician, Dr. J.R.J., 
attributed her gastrointestinal symptoms to her service-
connected thyroid condition.  This is further supported by VA 
outpatient reports dated April 2003 through April 2005, a 
November 2004 progress note from the Regional Diabetes and 
Endocrine Center, and a July 2005 VA examination.  The 
November 2004 treatment report stated that the veteran's 
reported symptoms were the presenting symptoms of 
hypothyroidism and noted that an increase in her thyroid 
medication should improve her gastrointestinal symptoms.  
Likewise both the VA treatment reports and the VA 
examination, noted above, indicated a decrease in the 
veteran's gastrointestinal symptoms with the increase in her 
thyroid medication.  Moreover, a VA examiner in July 2005 
stated that the veteran's gastrointestinal symptoms can be 
related to be thyroid problems.

While the VA examiner at the April 2002 VA examination opined 
that there was no connection between  the veteran's hemi-
thyroidectomy in 1979 and the development  of irritable bowel 
syndrome, the examiner did not provide a reason and basis for 
this opinion.  Further, in a clarification letter dated 
August 2002, the examiner simply stated that because there 
was no connection between the thyroidectomy in 1979 and the 
veteran's current IBS, there was no aggravation of IBS due to 
the thyroidectomy.  Again the examiner did not provide a 
basis for his opinion.  The failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the claim 
on the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).

Additionally, the Board notes that while the veteran's 
service-connected thyroid condition includes symptoms of 
constipation, the Board finds that by granting service 
connection for a chronic gastrointestinal problem, which 
includes diagnoses of IBS and colonic diverticulosis, would 
not result in pyramiding, especially in light of Dr. J.R.J.'s 
opinions that her thyroid condition makes it more difficult 
for the veteran to control her IBS.  Therefore a separate 
rating for a chronic gastrointestinal condition is 
appropriate.  See Estaban v. Brown, 6 Vet. App. 259 (1994).

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection for a chronic 
gastrointestinal condition to include gastroenteritis and 
irritable bowel syndrome as secondary to the veteran's 
service-connected thyroid condition is warranted.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a chronic 
gastrointestinal condition to include gastroenteritis and 
irritable bowel syndrome (claimed as secondary to the 
veteran's service connected thyroid condition), is granted.  

Entitlement to service connection for a chronic 
gastrointestinal condition to include gastroenteritis and 
irritable bowel syndrome, as secondary to the veteran's 
service connected thyroid condition, is granted.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


